Name: Commission Regulation (EC) No 1444/2001 of 16 July 2001 providing for the rejection of applications for export licences in relation to cereal products
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1444Commission Regulation (EC) No 1444/2001 of 16 July 2001 providing for the rejection of applications for export licences in relation to cereal products Official Journal L 193 , 17/07/2001 P. 0010 - 0010Commission Regulation (EC) No 1444/2001of 16 July 2001providing for the rejection of applications for export licences in relation to cereal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 409/2001(4), and in particular Article 7(3) thereof,Whereas:The quantity covered by applications for advance fixing of refunds for malt could give rise to speculation. It has therefore been decided to reject all applications for export licences for this product made on 12, 13 and 16 July 2001,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 7(3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN codes 1107 10 19, 1107 10 99 and 1107 20 00 made on 12, 13 and 16 July 2001 shall be rejected.Article 2This Regulation shall enter into force on 17 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 60, 1.3.2001, p. 27.